Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Claims 1-8 and 21-32 are presented for examination.



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/12/2021 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.


Drawings
The drawings filed on 07/12/2021 are accepted by the examiner.

Claim Rejections - 35 USC § 101
.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the apparatus claim does not constitute any physical device and or machine and merely recite software per se. 
Claim 21 is directed to “A computer apparatus to operate a server within an online service, the computer apparatus comprising processing instructions that direct the server, when executed by the server, to: run a web accelerator with a plurality of threads on the server; receive, at the server, …; process the request for the content on at least one of the threads, including: filtering the request for the content; determining that the content will be requested from a second server; after determining that the content will be requested from the second server, reviewing the request for the content with a web application firewall (WAF); forwarding ….. ”, emphasis added,
“receive”, “filtering”, “server”, “reviewing”, and “forwarding” elements are interpreted to be coding/or software, hence non-statutory subject matter.
Claims 22-28 inherit the deficiencies of the base claim 21 and therefore are non-statutory by virtue of their dependency.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1.	Claims 1-6, 21-26, and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Stevens et al. (US Pub No. 2013/0254343, hereinafter “Stevens”) in view of Kim et al. (US Pub No. 2016/0323143, hereinafter “Kim”).

Regarding claim 1, Stevens does disclose, a method of operating a content server within an online service, comprising: receiving, at the content server, a request for content; the content comprising data to be provided to a web application; processing the request for the content on at least one of the threads, including: filtering the request for the content (Stevens, (para. [0066] and figure 4), the CDN server receives a client request, such as an HTTP GET or POST or other HTTP verb. To respond to the request, the CDN server might check (i.e. filtering) local cache for the content. If the content not available in cache, the CDN server (acting now as a client) makes a forward request to the content from an origin server); determining that the content will be requested from a second server; after determining that the content will be requested from the second server, reviewing the request for the content with a web application firewall (WAF) (Stevens, (para. [0066]), …. If the content not available in cache (i.e. determining), the CDN server (acting now as a client) makes a forward request to the content from an origin server (i.e. second server)); (para. [0051] and figure 3), where each CDN server 302 includes and/or is coupled to a firewall 302a. The firewalls 302a inspect and filter traffic, and are configured to block or pass traffic based on specified security criteria); forwarding the request for the content to the second server (Stevens, (para. [0066]), …. the CDN server (acting now as a client) makes a forward request to the content from an origin server (i.e. second server)); receiving the content from the second server; and providing the content (Stevens, (para. [0066] and figure 4), receives a response from the origin server (i.e. second server). The CDN server then sends the response, …, to the client).  
Stevens does not explicitly disclose but the analogous art Kim discloses, running a web accelerator with a plurality of threads on the content server (Kim, (para. [0077] and figure 5), the web-server application may include a HTTP server 5012 such as NGINX, a HTTP accelerator 5011 such as VARNISH, and the gateway interface 5013 such as WSGI. The computing application 502 may include the reconfiguration application threads 5021 related to the reconfiguration network management and the placement routing, the control application threads 5022 for the operational control of reconfigurable systems).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Stevens by including running a web accelerator with a plurality of threads on the content server taught by Kim for the advantage of providing a reconfigurable IoT compute platform for the neuroplasticity of computing hardware by which embedded systems can evolve cloning smart computing hardware architecture from other embedded systems (Kim, (para. [0022])).


Regarding claim 2, the combination of Stevens-Kim does disclose, the method of claim 1, wherein the second server is an origin server (Stevens, (abstract), an origin server from which the proxy server retrieves requested content).  

Regarding claim 3, the combination of Stevens-Kim does disclose, the method of claim 1, wherein the second server is a second content server within the online service (Stevens, (para. [0052]), client machines 322 desiring content from the origin server 306 make requests (typically an HTTP or HTTPS request) to one of the CDN servers 302).  

Regarding claim 4, the combination of Stevens-Kim does disclose, the method of claim 1, wherein filtering the request for the content comprises comparing an address of a sender of the request for the content to a list of addresses (Stevens, (para. [0087, 0074]), denying the client means that requests from that client IP address are denied at the edge, mitigating impact both on the CDN server itself and upstream at other CDN servers and/or the origin server. In some embodiments, an IP address white-list may be used to prevent certain clients from being denied or the subject of alerts (i.e., known "good" clients)).  

Regarding claim 5, the combination of Stevens-Kim does disclose, the method of claim 1, wherein the reviewing step occurs immediately before the forwarding step (Stevens, (para. [0066]), …. If the content not available in cache (i.e. determining), the CDN server (acting now as a client) makes a forward request to the content from an origin server (i.e. second server)).  

Regarding claim 6, the combination of Stevens-Kim does disclose, the method of claim 1, further comprising: after the step of receiving the content, but before the step of providing, reviewing the request for the content with a web application firewall (WAF) a second time (Stevens, (para. [0092]), …. During request/response processing, …. The metadata is applied in lexical order during specialized stages of the HTTP request/response message exchange pattern. The CDN server may iterate through the metadata control file as it proceeds through different stages of the transaction, leading to categorization of the message exchange as different stages are passed through. Triggering match rules may affect the state of the message exchange, which in some cases lead to further changes in the meta-model (state changes) and further match rules to be evaluated (at later stages), ultimately leading to categorization of the message exchange. For example, assuming a metadata interface to state of triggered match rules, an alert triggered during client-request stage can drive criteria of policy lexically after or in a later stage. In practice, this approach allows a message exchange category to be dependent on multiple aspects or events that occur at different stages of the overall transaction, e.g., as part of the initial request, as part of a forward request, or as part of responses from the origin to CDN server or CDN server to client, or as part of various "edge-services" such as internet packet routing and request/response body inspection). 


9-20 (Canceled)  
  
Regarding claim 21, the substance of the claimed invention is similar to that of claim 1. Accordingly, this claim is rejected under the same rationale.

Regarding claim 22, the substance of the claimed invention is similar to that of claim 2. Accordingly, this claim is rejected under the same rationale.

Regarding claim 23, the substance of the claimed invention is similar to that of claim 3. Accordingly, this claim is rejected under the same rationale.

Regarding claim 24, the substance of the claimed invention is similar to that of claim 4. Accordingly, this claim is rejected under the same rationale.

Regarding claim 25, the substance of the claimed invention is similar to that of claim 5. Accordingly, this claim is rejected under the same rationale.

Regarding claim 26, the substance of the claimed invention is similar to that of claim 6. Accordingly, this claim is rejected under the same rationale.

Regarding claim 29, the substance of the claimed invention is similar to that of claim 1. Accordingly, this claim is rejected under the same rationale.

Regarding claim 30, the substance of the claimed invention is similar to that of claim 4. Accordingly, this claim is rejected under the same rationale.

Regarding claim 31, the substance of the claimed invention is similar to that of claim 6. Accordingly, this claim is rejected under the same rationale.

2.	Claims 7-8, 27-28, and 32 rejected under 35 U.S.C. 103 as being unpatentable over Stevens et al. (US Pub No. 2013/0254343, hereinafter “Stevens”) in view of Kim et al. (US Pub No. 2016/0323143, hereinafter “Kim”), further in view of Lango et al. (US Patent No. 6,813,690, hereafter “Lango”).


Regarding claim 7, the combination of Stevens-Kim teaches the method of claim 1.
Stevens-Kim does not explicitly disclose but the analogous art Lango discloses, wherein the step of determining comprises using a hash table to determine whether the content is present in a cache in the content server (Lango, (col. 16 lines 36-67 – col. 17 lines 1-4), caching server system 104 uses the content sensitive information to determine if the cached media data is "current" or "stale." According to the present invention, if a matching object identifier is not located in the cache entry hash table, it implies that the current version of the media data has not been cached).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Stevens-KIm by including determine whether the content is present in a cache taught by Lango for the advantage of determine the version of media data cached by the caching proxy for a particular data pointer or data reference (e.g., a URL) such that an appropriate version of the media data is served to a requesting client system in an efficient and economical manner (Lango, (col. 2 lines 57-63)).

Regarding claim 8, the combination of Stevens-Kim teaches the method of claim 1.
Stevens-Kim does not explicitly disclose but the analogous art Lango discloses, wherein the step of determining comprises using a hash table to determine whether the content is current in a cache in the content server (Lango, (col. 16 lines 36-67 – col. 17 lines 1-4), caching server system 104 uses the content sensitive information to determine if the cached media data is "current" or "stale." According to the present invention, if a matching object identifier is not located in the cache entry hash table, it implies that the current version of the media data has not been cached).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Stevens-KIm by including determine whether the content is current in a cache taught by Lango for the advantage of determine the version of media data cached by the caching proxy for a particular data pointer or data reference (e.g., a URL) such that an appropriate version of the media data is served to a requesting client system in an efficient and economical manner (Lango, (col. 2 lines 57-63)).

Regarding claim 27, the substance of the claimed invention is similar to that of claim 7. Accordingly, this claim is rejected under the same rationale.

Regarding claim 28, the substance of the claimed invention is similar to that of claim 8. Accordingly, this claim is rejected under the same rationale.

Regarding claim 32, the substance of the claimed invention is similar to that of claim 8. Accordingly, this claim is rejected under the same rationale.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORSHED MEHEDI	whose telephone number is (571) 270-7640. The examiner can normally be reached on M - F, 8:00 am to 4:00 pm EST.    If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey L. Nickerson can be reach on (469) 295-9235. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from their Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (In USA or Canada) or 571-272-1000.

/MORSHED MEHEDI/Primary Examiner, Art Unit 2432